Exhibit 10.9

SCHOLASTIC CORPORATION 2001 STOCK INCENTIVE PLAN
(Amended and Restated as of September 23, 2008)

ARTICLE I
PURPOSE

          The purpose of this Scholastic Corporation 2001 Stock Incentive Plan
is to enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer employees of, and Consultants to,
the Company and its Affiliates stock-based incentives in the Company, thereby
creating a means to raise the level of stock ownership by employees and
Consultants in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.

ARTICLE II
DEFINITIONS

          For purposes of this Plan, the following terms shall have the
following meanings:

2.1 “ACQUISITION EVENT” has the meaning set forth in Section 4.2(d).

2.2 “AFFILIATE” means each of the following: (i) any Subsidiary; (ii) any
Parent; (iii) any corporation, trade or business (including, without limitation,
a partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(iv) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company or a Parent; and (v) any other
entity in which the Company or any of its Affiliates has a material equity
interest and which is designated as an “Affiliate” by resolution of the
Committee.

2.3 “AWARD” means any award under this Plan of any (a) Stock Option; (b)
Restricted Stock; (c) Other Stock-Based Award; or (d) other award providing
benefits similar to (a) through (c) designed to meet the requirements of a
Foreign Jurisdiction.

2.4 “AWARD AGREEMENT” means, with respect to each Award, a written agreement
between the Company and the Participant setting forth the terms and conditions
of the Award, including, without limitation, a Stock Option Agreement and
Restricted Stock Agreement.

2.5 “BOARD” means the Board of Directors of the Company.

2.6 “CAUSE” shall mean, with respect to the Termination of Employment of an
employee or Termination of Consultancy of a Consultant, (1) in the case where
there is no employment agreement or consultancy agreement between the Company or
an Affiliate and the Participant in effect at the time of the relevant grant or
where there is an employment agreement or consultancy agreement in effect at
such time, but such agreement does not define “cause” (or words of like import),
termination due to a Participant’s dishonesty, fraud, insubordination, willful
misconduct, refusal to perform services (for any reason other than illness or
incapacity) or materially unsatisfactory performance of his or her duties for
the Company or an Affiliate, as determined by

1

--------------------------------------------------------------------------------



the Committee in its sole discretion; or (2) in the case where there is an
employment agreement or consultancy agreement between the Company or an
Affiliate and the Participant in effect at the time of grant that defines cause
(or words of like import), termination that is or would be deemed to be “for
cause” (or words of like import) as defined under such employment agreement or
consultancy agreement at the time of grant, as determined by the Committee in
its sole discretion.

2.7 “CODE” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision.

2.8 “COMMITTEE” means a committee or subcommittee of the Board appointed from
time to time by the Board, which committee or subcommittee shall consist of two
or more non-employee directors, each of whom is intended to be, to the extent
required by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3 and,
to the extent required by Section 162(m) of the Code and any regulations
thereunder, an “outside director” as defined under Section 162(m) of the Code;
provided, however, that if and to the extent that no Committee exists which has
the authority to administer this Plan, the functions of the Committee shall be
exercised by the Board and all references herein to the Committee shall be
deemed to be references to the Board.

2.9 “COMMON STOCK” means the Common Stock, $.01 par value per share, of the
Company.

2.10 “COMPANY” means Scholastic Corporation, a Delaware corporation, and its
successors by operation of law.

2.11 “CONSULTANT” means any advisor or consultant to the Company or its
Affiliates.

2.12 “DISABILITY” means (1) in the case where there is no employment agreement
or consultancy agreement between the Company or an Affiliate and the Participant
in effect at the time of the relevant grant, or where there is an employment
agreement or consultancy agreement in effect at such time, but such agreement
does not define disability, total and permanent disability, as defined in
Section 22(e)(3) of the Code, as determined by the Committee in its sole
discretion; or (2) in the case where there is an employment agreement or
consultancy agreement between the Company or an Affiliate and the Participant at
the time of the relevant grant that defines disability, disability as defined
under such employment agreement or consultancy agreement, as determined by the
Committee in its sole discretion.

2.13 “EFFECTIVE DATE” means the effective date of this Plan as defined in
Article XIV.

2.14 “ELIGIBLE EMPLOYEE” means each employee of the Company or an Affiliate.

2.15 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended. Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.

2.16 “FAIR MARKET VALUE” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date, the
mean between the high and low sales prices of a share of Common Stock on the
applicable date: (i) as reported on the principal national securities exchange
on which it is then traded or The Nasdaq Stock Market, Inc. (“NASDAQ”) or (ii)
if not traded on any such national securities exchange or NASDAQ the mean of the
closing bid and asked prices of a share of Common Stock as reported by an
automated quotation system sponsored by the National Association of Securities
Dealers, Inc. If

2

--------------------------------------------------------------------------------



the Common Stock is not readily tradable on a national securities exchange,
NASDAQ or any automated quotation system sponsored by the National Association
of Securities Dealers, Inc., its Fair Market Value shall be set in good faith by
the Committee. Notwithstanding anything herein to the contrary, with respect to
Incentive Stock Options, “Fair Market Value” means the price for Common Stock
set by the Committee in good faith based on reasonable methods set forth under
Section 422 of the Code and the regulations thereunder including, without
limitation, a method utilizing the average of prices of the Common Stock
reported on the principal national securities exchange on which it is then
traded during a reasonable period designated by the Committee. For purposes of
the grant of any Stock Option, the applicable date shall be the date for which a
mean sales price is available at the time of grant.

2.17 “FAMILY MEMBER” means, solely to the extent provided for in Securities Act
Form S-8, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the employee’s household (other than
a tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than 50% of the voting interests or as otherwise
defined in Securities Act Form S-8.

2.18 “FOREIGN JURISDICTION” means any jurisdiction outside of the United States
including, without limitation, countries, states, provinces and localities.

2.19 “INCENTIVE STOCK OPTION” means any Stock Option awarded to an Eligible
Employee under this Plan intended to be, and designated as, an “Incentive Stock
Option” within the meaning of Section 422 of the Code.

2.20 “NON-QUALIFIED STOCK OPTION” means any Stock Option awarded under this Plan
that is not an Incentive Stock Option.

2.21 “OTHER STOCK-BASED AWARD” means an Award of Common Stock and other Awards
made pursuant to Article VIII that are valued in whole or in part by reference
to, or are payable in or otherwise based on, Common Stock, including, without
limitation, an Award valued by reference to performance of an Affiliate.

2.22 “PARENT” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.23 “PARTICIPANT” means any Eligible Employee or Consultant to whom an Award
has been made under this Plan.

2.24 “PERFORMANCE GOALS” has the meaning set forth in Section 9.1.

2.25 “PLAN” means this Scholastic Corporation 2001 Stock Incentive Plan, as
amended from time to time.

2.26 “RESTRICTED STOCK” means an Award of shares of Common Stock under this Plan
that is subject to restrictions under Article VII.

3

--------------------------------------------------------------------------------



2.27 “RESTRICTION PERIOD” has the meaning set forth in Section 7.3(a) with
respect to Restricted Stock or Other Stock-Based Awards.

2.28 “RULE 16B-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provisions.

2.29 “SECTION 162(M) OF THE CODE” means Section 162(m) of the Code and any
Treasury regulations thereunder.

2.30 “SECURITIES ACT” means the Securities Act of 1933, as amended. Any
reference to any section of the Securities Act shall also be a reference to any
successor provision.

2.31 “STOCK OPTION” or “OPTION” means any option to purchase shares of Common
Stock granted to Eligible Employees or Consultants under Article VI.

2.32 “SUBSIDIARY” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.33 “TEN PERCENT STOCKHOLDER” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parent.

2.34 “TERMINATION OF CONSULTANCY” means (i) the expiration of the contract (or
in the case of more than one contract, all contracts) under which services are
performed by the Consultant for the Company or an Affiliate; or (ii) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate. In the event that a Consultant becomes an Eligible Employee or
a non-employee director upon the termination of his or her consultancy, the
Committee, in its sole and absolute discretion, may determine that no
Termination of Consultancy shall be deemed to occur until such time as such
individual is no longer a Consultant, an Eligible Employee or a non-employee
director. Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter.

2.35 “TERMINATION OF EMPLOYMENT” means: (i) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (ii) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or non-employee director upon the
termination of his or her employment, the Committee, in its sole and absolute
discretion, may determine that no Termination of Employment shall be deemed to
occur until such time as such individual is no longer an Eligible Employee, a
Consultant or a non-employee director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Employment in the Award Agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Employment thereafter.

2.36 “TRANSFER” means (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of

4

--------------------------------------------------------------------------------



equity in a Person), whether for value or no value and whether voluntary or
involuntary (including by operation of law), and (b) when used as a verb, to
directly or indirectly transfer, sell, assign, pledge, hypothecate, encumber, or
otherwise dispose of (including the issuance of equity in a Person), whether for
value or no value and whether voluntarily or involuntarily (including by
operation of law).

ARTICLE III
ADMINISTRATION

3.1 THE COMMITTEE. The Plan shall be administered and interpreted by the
Committee. If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3 or Section 162(m) of the Code, such noncompliance
with the requirements of Rule 16b-3 or Section 162(m) of the Code shall not
affect the validity of Awards, grants, interpretations or other actions of the
Committee.

3.2 GRANTS OF AWARDS. The Committee shall have full authority to grant to
Eligible Employees and Consultants, pursuant to the terms of this Plan, (i)
Stock Options, (ii) Restricted Stock, (iii) Other Stock-Based Awards or (iv)
other awards providing benefits similar to (i) through (iii) designed to meet
the requirements of Foreign Jurisdictions. All Awards shall be granted by,
confirmed by, and subject to the terms of, a written Award Agreement executed by
the Company and the Participant. In particular, the Committee shall have the
authority:

          (a) to select the Eligible Employees and Consultants to whom Awards
may from time to time be granted hereunder;

          (b) to determine whether and to what extent Awards, including any
combination of two or more Awards, are to be granted hereunder to one or more
Eligible Employees or Consultants;

          (c) to determine, in accordance with the terms of this Plan, the
number of shares of Common Stock to be covered by each Award granted hereunder;

          (d) to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation, any
vesting schedule or acceleration thereof and any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Common Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion);

          (e) to determine whether and under what circumstances or method a
Stock Option may be settled;

          (f) to determine whether a Stock Option is an Incentive Stock Option
or Non-Qualified Stock Option or whether an Award is intended to satisfy Section
162(m) of the Code;

          (g) to determine whether to require an Eligible Employee or
Consultant, as a condition of the granting of any Award, not to sell or
otherwise dispose of shares of Common Stock acquired pursuant to the exercise of
an Option or an Award for a period of time as determined by the Committee, in
its sole discretion, following the date of the acquisition of such Option or
Award;

5

--------------------------------------------------------------------------------



          (h) to modify, extend or renew an Award, subject to Articles XI and XV
herein, provided, however, that if an Award is modified, extended or renewed and
thereby deemed to be the issuance of a new Award under the Code or the
applicable accounting rules, the exercise price of an Award may continue to be
the original exercise price even if less than the Fair Market Value of the
Common Stock at the time of such modification, extension or renewal; and

          (i) to offer to buy out an Option previously granted, based on such
terms and conditions as the Committee shall establish and communicate to the
Participant at the time such offer is made.

3.3 GUIDELINES. Subject to Articles XI and XV hereof, the Committee shall have
the authority to adopt, alter and repeal such administrative rules, guidelines
and practices governing this Plan and perform all acts, including the delegation
of its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of this Plan and
any Award issued under this Plan (and any agreements relating thereto); and to
otherwise supervise the administration of this Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in this Plan or
in any Award Agreement relating thereto in the manner and to the extent it shall
deem necessary to effectuate the purpose and intent of this Plan. The Committee
may adopt special guidelines and provisions for persons who are residing in, or
subject to the taxes of, Foreign Jurisdictions to comply with applicable tax,
securities and other laws and may impose any limitations and restrictions that
it deems necessary to comply with the applicable tax, securities and other laws
of such Foreign Jurisdictions. To the extent applicable, this Plan is intended
to comply with Section 162(m) of the Code and the applicable requirements of
Rule 16b-3 and shall be limited, construed and interpreted in a manner so as to
comply therewith.

3.4 DECISIONS FINAL. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with this Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.

3.5 RELIANCE ON COUNSEL. The Company, the Board or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.

3.6 PROCEDURES. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable. A majority of the Committee members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by all the Committee
members, in accordance with the By-Laws of the Company, shall be fully as
effective as if it had been made by a vote at a meeting duly called and held.
The Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

6

--------------------------------------------------------------------------------



3.7 DESIGNATION OF CONSULTANTS/LIABILITY.

          (a) The Committee may designate employees of the Company and
Affiliates and professional advisors to assist the Committee in the
administration of this Plan and may grant authority to officers to execute Award
Agreements or other documents on behalf of the Committee.

          (b) The Committee may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of this Plan and may rely
upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any employee of the Company
or Affiliate designated pursuant to Paragraph (a) above shall not be liable for
any action or determination made in good faith with respect to this Plan. To the
maximum extent permitted by applicable law, no officer of the Company or
Affiliate or member or former member of the Committee shall be liable for any
action or determination made in good faith with respect to this Plan or any
Award granted under it. To the maximum extent permitted by applicable law or the
Certificate of Incorporation or By-Laws of the Company (or if applicable, of an
Affiliate) and to the extent not covered by insurance, each officer and member
or former member of the Committee shall be indemnified and held harmless by the
Company (or if applicable, an Affiliate) against any cost or expense (including
reasonable fees of counsel reasonably acceptable to the Company) or liability
(including any sum paid in settlement of a claim with the approval of the
Company), and shall be advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
officers, directors or members or former officers, directors or members may have
under applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under this Plan.

ARTICLE IV
SHARE AND OTHER LIMITATIONS

4.1 SHARES.

          (a) GENERAL LIMITATION. The aggregate number of shares of Common Stock
which may be issued or used for reference purposes under this Plan or with
respect to which Awards may be granted shall not exceed 6,000,000 shares of
Common Stock (subject to any increase or decrease pursuant to Section 4.2) with
respect to all types of Awards. The shares of Common Stock available under this
Plan may be either authorized and unissued Common Stock or Common Stock held in
or acquired for the treasury of the Company. If any Stock Option granted under
this Plan expires, terminates or is canceled for any reason without having been
exercised in full or, with respect to Stock Options, the Company repurchases any
Stock Option, the number of shares of Common Stock underlying such unexercised
or repurchased Stock Option shall again be available for the purposes of Awards
under this Plan. If any shares of Restricted Stock awarded under this Plan to a
Participant are forfeited or repurchased by the Company for any reason, the
number of forfeited or repurchased shares of Restricted Stock shall again be
available for the purposes of Awards under this Plan. If Common Stock has been

7

--------------------------------------------------------------------------------



delivered or exchanged by a Participant as full or partial payment to the
Company of an exercise price or the price of the purchase of an Award other than
an Incentive Stock Option, the number of shares of Common Stock exchanged as
payment in connection with the exercise or purchase shall again be available for
purposes of determining the number of shares of Common Stock available for
Awards other than Incentive Stock Options. If Common Stock has been delivered by
a Participant for payment of withholding taxes, or if the number of shares of
Common Stock otherwise deliverable has been reduced for payment of withholding
taxes, the number of shares of Common Stock delivered by such Participant or
reduced for payment of withholding taxes shall again be available for purposes
of determining the number of shares of Common Stock available for Awards other
than Incentive Stock Options.

          (b) INDIVIDUAL PARTICIPANT LIMITATIONS.

                    (i) The maximum number of shares of Common Stock subject to
any Stock Option or other Award intended to comply with Section 162(m) of the
Code which may be granted under this Plan during any fiscal year of the Company
to each Eligible Employee or Consultant shall be 250,000 shares per type of
Award (subject to any increase or decrease pursuant to Section 4.2).

                    (ii) There are no annual individual Eligible Employee or
Consultant share limitations on Restricted Stock awards unless the grant of such
Award or the lapse of the relevant Restriction Period is subject to attainment
of Performance Goals in accordance with Article IX hereof.

                    (iii) The individual Participant limitations set forth in
this Section 4.1(b) shall be cumulative; that is, to the extent that shares of
Common Stock for which Awards are permitted to be granted to an Eligible
Employee or a Consultant during a fiscal year are not covered by an Award to
such Eligible Employee or Consultant in a fiscal year, the number of shares of
Common Stock available for Awards to such Eligible Employee or Consultant shall
automatically increase in the subsequent fiscal years during the term of the
Plan until used.

4.2 CHANGES.

          (a) The existence of this Plan and the Awards granted hereunder shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company or any Affiliate, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting Common Stock, the
dissolution or liquidation of the Company or any Affiliate, any sale or transfer
of all or part of the assets or business of the Company or any Affiliate or any
other corporate act or proceeding.

          (b) Subject to the provisions of Section 4.2(d), in the event of any
change in the capital structure or business of the Company by reason of any
stock split, reverse stock split, stock dividend, combination or
reclassification of shares, recapitalization, or other change in the capital
structure of the Company, non-cash distribution with respect to its outstanding
Common Stock or capital stock other than Common Stock, merger, consolidation,
spin-off, reorganization, partial or complete liquidation, issuance of rights or
warrants to purchase any Common Stock or securities convertible into Common
Stock, or any other corporate transaction or event having an effect similar to
any of the foregoing and effected, then the aggregate number and kind of shares
which thereafter may be issued under this Plan, the number and kind of shares or
other property (including cash) to be issued upon exercise of an outstanding
Stock Option or other Award

8

--------------------------------------------------------------------------------



granted under this Plan and the purchase price thereof shall be appropriately
adjusted consistent with such change in such manner as, and to the extent that,
the Committee may deem equitable to prevent substantial dilution or enlargement
of the rights granted to, or available for, Participants under this Plan, and
any such adjustment determined by the Committee in good faith shall be final,
binding and conclusive on the Company and all Participants and employees and
their respective heirs, executors, administrators, successors and assigns.

          (c) Fractional shares of Common Stock resulting from any adjustment in
Options or Awards pursuant to Section 4.2(b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of this
Plan.

          (d) In the event of a merger or consolidation in which the Company is
not the surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the Committee may, in its sole discretion, terminate, effective
as of the date of the Acquisition Event, all outstanding Stock Options and Other
Stock-Based Awards with respect to which a Participant has a right to exercise,
by delivering notice of termination to each Participant at least 30 days prior
to the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of such Awards held by the Participant that are
then outstanding (without regard to any limitations on exercisability otherwise
contained in the Stock Option or Award Agreements), but any such exercise shall
be contingent upon and subject to the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void.

          If an Acquisition Event occurs but the Committee does not terminate
the outstanding Stock Options pursuant to this Section 4.2(d), then the
provisions of Section 4.2(b) shall apply.

4.3 MINIMUM PURCHASE PRICE. Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall not be issued for a consideration
which is less than as permitted under applicable law.

ARTICLE V
ELIGIBILITY

5.1 GENERAL ELIGIBILITY. All Eligible Employees and Consultants and prospective
employees of and Consultants to the Company and its Affiliates are eligible to
be granted Non-Qualified Stock Options, Restricted Stock, Other Stock-Based
Awards and awards providing benefits similar to each of the foregoing designed
to meet the requirements of Foreign Jurisdictions under this Plan. Eligibility
for the grant of an Award and actual participation in this Plan shall be
determined by the Committee in its sole discretion. The vesting and exercise of

9

--------------------------------------------------------------------------------



Awards granted to a prospective employee or Consultant are conditioned upon such
individual actually becoming an Eligible Employee or Consultant.

5.2 INCENTIVE STOCK OPTIONS. All Eligible Employees of the Company, its
Subsidiaries and its Parent (if any) are eligible to be granted Incentive Stock
Options under this Plan. Eligibility for the grant of an Award and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.

ARTICLE VI
STOCK OPTIONS

6.1 STOCK OPTIONS. Each Stock Option granted hereunder shall be one of two
types: (i) a Non-Qualified Stock Option; or (ii) an Incentive Stock Option
intended to satisfy the requirements of Section 422 of the Code.

6.2 GRANTS. The Committee shall have the authority to grant to any Eligible
Employee one or more Non-Qualified Stock Options, Incentive Stock Options or
both types of Stock Options. To the extent that any Stock Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Stock Option, or the portion
thereof which does not qualify, shall constitute a separate Non-Qualified Stock
Option. The Committee shall have the authority to grant to any Consultant one or
more Non-Qualified Stock Options. Notwithstanding any other provision of this
Plan to the contrary or any provision in an Award Agreement evidencing the grant
of a Stock Option to the contrary, any Stock Option granted to an Eligible
Employee of an Affiliate (other than an Affiliate which is a Parent or a
Subsidiary) shall be a Non-Qualified Stock Option.

6.3 TERMS OF STOCK OPTIONS. Stock Options granted under this Plan shall be
subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem desirable:

          (a) EXERCISE PRICE. The exercise price per share of Common Stock shall
be determined by the Committee, but shall not be less than 100% of the Fair
Market Value of a share of Common Stock at the time of grant; provided, however,
that if an Incentive Stock Option is granted to a Ten Percent Stockholder, the
exercise price shall be no less than 110% of the Fair Market Value of the Common
Stock at the time of grant.

          (b) STOCK OPTION TERM. The term of each Stock Option shall be fixed by
the Committee; provided, however, that no Stock Option shall be exercisable more
than 10 years after the date such Stock Option is granted; and further provided
that the term of an Incentive Stock Option granted to a Ten Percent Stockholder
shall not exceed 5 years.

          (c) EXERCISABILITY. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at grant. If the Committee provides, in its discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock

10

--------------------------------------------------------------------------------



Option may be exercised), based on such factors, if any, as the Committee shall
determine, in its sole discretion.

          (d) METHOD OF EXERCISE. Subject to whatever installment exercise and
waiting period provisions apply under Paragraph (c) above, Stock Options may be
exercised in whole or in part at any time and from time to time during the Stock
Option term by giving written notice of exercise to the Company specifying the
number of shares to be purchased. Such notice shall be accompanied by payment in
full of the purchase price as follows:

                    (i) in cash or by check, bank draft or money order payable
to the order of the Company;

                    (ii) if the Common Stock is traded on a national securities
exchange, The Nasdaq Stock Market, Inc. or quoted on a national quotation system
sponsored by the National Association of Securities Dealers, through a “cashless
exercise” procedure whereby the Participant delivers irrevocable instructions to
a broker to deliver promptly to the Company an amount equal to the purchase
price; or

                    (iii) on such other terms and conditions as may be
acceptable to the Committee (including, without limitation, the relinquishment
of Stock Options or by payment in full or in part in the form of Common Stock
owned by the Participant for any minimum period necessary to avoid an accounting
charge to the Company’s earnings on its financial statements (and for which the
Participant has good title free and clear of any liens and encumbrances) based
on the Fair Market Value of the Common Stock on the payment date as determined
by the Committee). No shares of Common Stock shall be issued until payment
therefor, as provided herein, has been made or provided for.

          (e) INCENTIVE STOCK OPTION LIMITATIONS. To the extent that the
aggregate Fair Market Value (determined as of the time of grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under this Plan
and/or any other stock option plan of the Company, any Subsidiary or any Parent
exceeds $100,000, such Options shall be treated as Non-Qualified Stock Options.
In addition, if an Eligible Employee does not remain employed by the Company,
any Subsidiary or any Parent at all times from the time an Incentive Stock
Option is granted until 3 months prior to the date of exercise thereof (or such
other period as required by applicable law), such Stock Option shall be treated
as a Non-Qualified Stock Option. Should any provision of this Plan not be
necessary in order for the Stock Options to qualify as Incentive Stock Options,
or should any additional provisions be required for such purpose, the Committee
may amend this Plan accordingly, without the necessity of obtaining the approval
of the stockholders of the Company.

          (f) FORM, MODIFICATION, EXTENSION AND RENEWAL OF STOCK OPTIONS.
Subject to the terms and conditions and within the limitations of this Plan,
Stock Options shall be evidenced by such form of Award Agreement or grant as is
approved by the Committee, and the Committee may (i) modify, extend or renew
outstanding Stock Options granted under this Plan (provided that the rights of a
Participant are not reduced without his or her consent), and (ii) accept the
surrender of outstanding Stock Options (up to the extent not theretofore
exercised) and authorize the granting of new Stock Options in substitution
therefor (to the extent not theretofore exercised).

11

--------------------------------------------------------------------------------



         (g) OTHER TERMS AND CONDITIONS. Options may contain such other
provisions, which shall not be inconsistent with any of the foregoing terms of
this Plan, as the Committee shall deem appropriate including, without
limitation, permitting “reloads” such that the same number of Options are
granted as the number of shares used to pay for the exercise price of Options
and/or shares used to pay withholding taxes (“Reloads”). With respect to
Reloads, the exercise price of the new Stock Option shall be the Fair Market
Value on the date of the “reload” and the term of the Stock Option shall be the
same as the remaining term of the Options that are exercised, if applicable, or
such other exercise price and term as determined by the Committee.

ARTICLE VII
RESTRICTED STOCK

7.1 AWARDS OF RESTRICTED STOCK. Shares of Restricted Stock may be issued to
Eligible Employees or Consultants either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the Eligible Employees or
Consultants to whom, and the time or times at which, grants of Restricted Stock
will be made, the number of shares to be awarded, the price (if any) to be paid
by the recipient (subject to Section 7.2), the time or times within which such
Awards may be subject to forfeiture, the vesting schedule and rights to
acceleration thereof, and all other terms and conditions of the Awards.

7.2 AWARDS AND CERTIFICATES. An Eligible Employee or Consultant selected to
receive Restricted Stock shall not have any rights with respect to such Award,
unless and until such Participant has delivered to the Company a fully executed
copy of the applicable Award Agreement relating thereto and has otherwise
complied with the applicable terms and conditions of such Award. Further, such
Award shall be subject to the following conditions:

          (a) PURCHASE PRICE. The purchase price of Restricted Stock shall be
fixed by the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.

          (b) ACCEPTANCE. Awards of Restricted Stock must be accepted within a
period of 30 days (or such shorter period as the Committee may specify at grant)
after the Award date by executing a Restricted Stock Award Agreement and by
paying whatever price (if any) the Committee has designated thereunder.

          (c) CUSTODY. Shares of Restricted Stock shall be recorded by book
entry by the transfer agent, unless the Committee elects to use another system,
and no stock certificates evidencing shares of Common Stock relating to the
Restricted Stock shall be issued until the restrictions thereon shall have
lapsed.

7.3 RESTRICTIONS AND CONDITIONS ON RESTRICTED STOCK AWARDS. Shares of Restricted
Stock awarded pursuant to this Plan shall be subject to Article XIII and the
following restrictions and conditions:

          (a) RESTRICTION PERIOD; VESTING AND ACCELERATION OF VESTING. The
Participant shall not be permitted to Transfer shares of Restricted Stock
awarded under this Plan during the period or periods set by the Committee (the
“Restriction Period”) commencing on the date of such Award, as set forth in the
Restricted Stock Award Agreement, and such agreement shall set forth a vesting
schedule and any events which would accelerate vesting of the

12

--------------------------------------------------------------------------------



shares of Restricted Stock. Within these limits, based on service, attainment of
Performance Goals pursuant to Article IX below and/or such other factors or
criteria as the Committee may determine in its sole discretion, the Committee
may provide for the lapse of such restrictions in installments in whole or in
part, or may accelerate the vesting of all or any part of any Restricted Stock
Award and/or waive the deferral limitations for all or any part of any
Restricted Stock Award.

          (b) RIGHTS AS STOCKHOLDER. Except as provided in this Paragraph (b)
and Paragraph (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, the
rights of a holder of shares of Common Stock of the Company to receive any
dividends and the right to vote such shares. The Committee may, in its sole
discretion, determine at the time of grant that the payment of dividends shall
be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

          (c) LAPSE OF RESTRICTIONS. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock subject to such Restriction
Period, the certificates for such shares shall be delivered at the direction of
the Participant. All legends shall be removed from said certificates at the time
of such delivery to the Participant except as otherwise required by applicable
law or other limitations imposed by the Committee.

ARTICLE VIII
OTHER STOCK-BASED AWARDS

8.1 OTHER AWARDS. Other Stock-Based Awards may be granted either alone or in
addition to or in tandem with Stock Options or Restricted Stock. Subject to the
provisions of this Plan, the Committee shall have authority to determine the
persons to whom and the time or times at which such Awards shall be made, the
number of shares of Common Stock to be awarded pursuant to such Awards, and all
other conditions of the Awards. The Committee may also provide for the grant of
Common Stock under such Awards upon the completion of a specified performance
period.

8.2 TERMS AND CONDITIONS. Other Stock-Based Awards made pursuant to this Article
VIII shall be subject to the following terms and conditions:

          (a) NON-TRANSFERABILITY. Subject to the applicable provisions of the
Award Agreement and this Plan, shares of Common Stock subject to Awards made
under this Article VIII may not be Transferred prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

          (b) DIVIDENDS. Unless otherwise determined by the Committee at the
time of Award, subject to the provisions of the Award Agreement and this Plan,
the recipient of an Award under this Article VIII shall be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion.

          (c) VESTING. Any Award under this Article VIII and any Common Stock
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award Agreement, as determined by the Committee, in its sole discretion.

13

--------------------------------------------------------------------------------



          (d) WAIVER OF LIMITATION. The Committee may, in its sole discretion,
waive in whole or in part any or all of the limitations imposed hereunder (if
any) with respect to any or all of an Award under this Article VIII.

          (e) PRICE. Subject to the next sentence, Common Stock or Other
Stock-Based Awards issued on a bonus basis under this Article VIII may be issued
for no cash consideration; Common Stock or Other Stock-Based Awards purchased
pursuant to a purchase right awarded under this Article VIII shall be priced as
determined by the Committee. Subject to Section 4.3, the purchase price of
shares of Common Stock or Other Stock-Based Awards may be zero to the extent
permitted by applicable law, and, to the extent not so permitted, such purchase
price may not be less than par value. The purchase of shares of Common Stock or
Other Stock-Based Awards may be made on either an after-tax or pre-tax basis, as
determined by the Committee; provided, however, that if the purchase is made on
a pre-tax basis, such purchase shall be made pursuant to a deferred compensation
program established by the Committee, which will be deemed a part of this Plan.

ARTICLE IX
PERFORMANCE GOALS

          9.1 PERFORMANCE GOALS, FORMULAE OR STANDARDS. The Committee may
condition the grant or vesting of Stock Options, Restricted Stock or Other
Stock-Based Awards upon the attainment of specified performance goals
(“Performance Goals”), including established Performance Goals intended to meet
the requirements of qualified performance-based compensation under Section
162(m) of the Code (“Qualified Performance-Based Compensation”), or such other
factors as the Committee may determine, in its sole discretion. If the grant of
shares pursuant to an Award or the lapse of restrictions of an Award is intended
to constitute Qualified Performance-Based Compensation, the Committee shall
establish the Performance Goals and the applicable vesting percentage of the
Award applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable fiscal year or at such later date as
otherwise determined by the Committee and while the outcome of the Performance
Goals are substantially uncertain. Such Performance Goals may incorporate
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. With regard to an
Award that is intended to constitute Qualified Performance-Based Compensation,
to the extent any such provision would create impermissible discretion under
Section 162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect. The applicable Performance Goals shall
be based on one or more of the Performance Criteria set forth in Exhibit A
hereto. Qualified Performance-Based Compensation does not include any amount or
portion of any amount that will be paid either regardless of performance, or
based upon a level of performance that is substantially certain to be met at the
time the criteria is established. Compensation may be Qualified
Performance-Based Compensation where the amount will be paid regardless of
satisfaction of the performance criteria due to the Participant’s death,
Disability, or a Change in Control event (as defined in Treasury Regulations §
l.409A-3(i)(5)(i)), provided that a payment made under such circumstances
without regard to the satisfaction of the performance criteria will not
constitute Qualified Performance-Based Compensation. Restricted Stock Awards or
Other Stock-Based Awards intended to be Qualified Performance-Based Compensation
under Code Section 162(m)(4)(C) shall not be payable prior to attainment of the
relevant Performance Goals; provided, however, that (i) the Committee may
provide, either in connection with the grant of an Award of Restricted Stock or
Other Stock-Based Award or by amendment thereafter, that

14

--------------------------------------------------------------------------------



achievement of such performance goals will be waived upon the death or
disability (within the meaning of Code Section 162(m)) of the Participant, or in
connection with a change in ownership or control of the Company (within the
meaning of Code Section 162(m)) and, (ii) solely with respect to performance
periods commencing on or prior to December 31, 2008, the Committee may also
provide for such waiver upon Termination of Employment or Termination of
Consultancy (as applicable) by reason of retirement on or after age 55 in
accordance with the Company’s standard retirement policies, involuntary
termination without Cause, or resignation for good reason, as may be determined
by the Committee.

ARTICLE X
NON-TRANSFERABILITY AND TERMINATION OF
EMPLOYMENT/CONSULTANCY

10.1 NON-TRANSFERABILITY. Except as otherwise provided herein, no Stock Option
shall be Transferable by the Participant otherwise than by will or by the laws
of descent and distribution. Except as otherwise provided herein, all Stock
Options shall be exercisable, during the Participant’s lifetime, only by the
Participant. Shares of Restricted Stock under Article VII may not be Transferred
prior to the date on which shares are issued, or, if later, the date on which
any applicable restriction, performance or deferral period lapses. No Award
shall, except as otherwise specifically provided by law or herein, be
Transferable in any manner, and any attempt to Transfer any such Award shall be
void, and no such Award shall in any manner be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any person who shall be
entitled to such Award, nor shall it be subject to attachment or legal process
for or against such person. Notwithstanding any provision herein to the
contrary, the Committee may determine at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not Transferable pursuant to this
Section 10.1 is Transferable to, and exercisable by, a Family Member in whole or
in part and in such circumstances, and under such conditions, as specified by
the Committee. A Non-Qualified Stock Option that is Transferred to a Family
Member during the pursuant to the preceding sentence (i) may not be subsequently
Transferred during the employee’s lifetime other than to the employee or another
Family Member and (ii) remains subject to the terms of this Plan and the Award
Agreement.

10.2 TERMINATION OF EMPLOYMENT OR TERMINATION OF CONSULTANCY. The following
rules apply with regard to the Termination of Employment or Termination of
Consultancy of a Participant:

          (a) RULES APPLICABLE TO STOCK OPTIONS. Unless otherwise determined by
the Committee at grant or, if no rights of the Participant are reduced,
thereafter:

                    (i) TERMINATION BY REASON OF DEATH OR DISABILITY. If a
Participant’s Termination of Employment or Termination of Consultancy is by
reason of death, or Disability, all Stock Options held by such Participant shall
become fully exercisable on the date of such Termination of Employment or
Termination of Consultancy and may be exercised by the Participant (or, in the
case of death, by the legal representative of the Participant’s estate) at any
time within a period of one year from the date of such Termination of Employment
or Termination of Consultancy, but in no event beyond the expiration of the
stated terms of such Stock Options.

                    (ii) TERMINATION BY REASON OF RETIREMENT. In the event of a
Participant’s Termination of Employment on or after age 55 in accordance with
the Company’s

15

--------------------------------------------------------------------------------



standard retirement policies, all Stock Options held by such Participant may be
exercised, to the extent exercisable at the Participant’s Termination of
Employment, by the Participant at any time within a period of three years from
the date of such Termination of Employment, but in no event beyond the
expiration of the stated terms of such Stock Options.

                    (iii) INVOLUNTARY TERMINATION WITHOUT CAUSE. If a
Participant’s Termination of Employment or Termination of Consultancy is by
involuntary termination without Cause, all Stock Options held by such
Participant may be exercised, to the extent exercisable at Termination of
Employment or Termination of Consultancy, by the Participant at any time within
a period of 90 days from the date of such Termination of Employment or
Termination of Consultancy, but in no event beyond the expiration of the stated
term of such Stock Options.

                    (iv) TERMINATION FOR CAUSE OR FOR ANY REASON OTHER THAN
DEATH, DISABILITY, RETIREMENT OR INVOLUNTARY TERMINATION WITHOUT CAUSE. If a
Participant’s Termination of Employment or Termination of Consultancy is for
Cause, all Stock Options held by such Participant shall thereupon terminate and
expire as of the date of such Termination of Employment or Termination of
Consultancy. If a Participant’s Termination of Employment or Termination of
Consultancy is for any reason other than Cause, death, Disability, retirement
(as described in clause (ii) above), or other than an involuntary Termination of
Employment or Termination of Consultancy without Cause, including, without
limitation, a voluntary Termination of Employment or Termination of Consultancy,
all Stock Options held by such Participant may be exercised, to the extent
exercisable at Termination of Employment or Termination of Consultancy, by the
Participant at any time within a period of 90 days from the date of such
Termination of Employment or Termination of Consultancy, but in no event beyond
the expiration of the stated term of such Stock Options.

10.3 RULES APPLICABLE TO RESTRICTED STOCK AND OTHER STOCK-BASED AWARDS. Subject
to the applicable provisions of the Award Agreement and this Plan and except as
provided in Section 9.1 hereof with respect to Qualified Performance-Based
Compensation, upon a Participant’s Termination of Employment or Termination of
Consultancy for any reason during the relevant Restriction Period or other
period specified in the Award Agreement, all unvested Restricted Stock and Other
Stock-Based Awards will vest or be forfeited in accordance with the terms and
conditions established by the Committee at grant or thereafter.

ARTICLE XI
TERMINATION OR AMENDMENT OF PLAN

          Notwithstanding any other provision of this Plan, the Board or the
Committee may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of this Plan (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to in Article XIII), or suspend or terminate it entirely, retroactively
or otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination may not be impaired
without the consent of such Participant and, provided further, without the
approval of the stockholders of the Company in accordance with the Company’s
Certificate of Incorporation and the laws of the State of Delaware, to the
extent required by the applicable provisions of Rule 16b-3 or Section 162(m) of
the Code or, to the extent applicable to Incentive Stock Options, Section 422 of
the Code, no amendment may be made which would (i) increase the aggregate number
of shares of Common

16

--------------------------------------------------------------------------------



Stock that may be issued under this Plan; (ii) increase the maximum individual
Participant limitations for a fiscal year under Section 4.1(b); (iii) change the
classification of employees or Consultants eligible to receive Awards under this
Plan; (iv) decrease the minimum option price of any Stock Option; (v) extend the
maximum option period under Section 6.3; (vi) materially alter the Performance
Criteria for Awards as set forth in Exhibit A; or (vii) require stockholder
approval in order for this Plan to continue to comply with the applicable
provisions of Section 162(m) of the Code or, to the extent applicable to
Incentive Stock Options, Section 422 of the Code.

          The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

ARTICLE XII
UNFUNDED PLAN

12.1 UNFUNDED STATUS OF PLAN. This Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

ARTICLE XIII
GENERAL PROVISIONS

13.1 LEGEND. The Committee may require each person receiving shares pursuant to
an Award under this Plan to represent to and agree with the Company in writing
that the Participant is acquiring the shares without a view to distribution
thereof. In addition to any legend required by this Plan, the certificates for
any shares issued under the Plan shall include any legend which the Committee
deems appropriate to reflect any restrictions on Transfer if the shares of
Common Stock available under Plan are no longer registered under a Securities
Act Form S-8 or any successor form. All certificates for shares of Common Stock
delivered under this Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed or any national
securities association system upon whose system the Common Stock is then quoted,
any applicable Federal or state securities law, and any applicable corporate
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

13.2 OTHER PLANS. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.3 NO RIGHT TO EMPLOYMENT/CONSULTANCY. Neither this Plan nor the grant of any
Award hereunder shall give any Participant or other employee or Consultant any
right with respect to continuance of employment or Consultancy by the Company or
any Affiliate, nor shall they be a limitation in any way on the right of the
Company or any Affiliate by which an

17

--------------------------------------------------------------------------------



employee is employed or a Consultant is retained to terminate his or her
employment or Consultancy at any time.

13.4 WITHHOLDING OF TAXES. The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any minimum Federal, state or local
taxes required by law to be withheld. Upon the vesting of Restricted Stock, or
upon making an election under Code Section 83(b), a Participant shall pay all
required withholding to the Company.

          Any such withholding obligation with regard to any Participant may be
satisfied, subject to the consent of the Committee, by reducing the number of
shares of Common Stock otherwise deliverable by the Company or by delivering
shares of Common Stock already owned by the Participant. Any fraction of a share
of Common Stock required to satisfy such tax obligations shall be disregarded
and the amount due shall be paid instead in cash by the Participant.

13.5 LISTING AND OTHER CONDITIONS.

          (a) Unless otherwise determined by the Committee, as long as the
Common Stock is listed on a national securities exchange or system sponsored by
a national securities association, the issue of any shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Stock
Option with respect to such shares shall be suspended until such listing has
been effected.

          (b) If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Award is or may in
the circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with respect to shares of Common Stock or
Awards, and the right to exercise any Stock Option shall be suspended until, in
the opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.

          (c) Upon termination of any period of suspension under this Section
13.5, any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Stock
Option.

          (d) A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

13.6 GOVERNING LAW. This Plan shall be governed and construed in accordance with
the laws of the State of Delaware (regardless of the law that might otherwise
govern under applicable Delaware principles of conflict of laws).

18

--------------------------------------------------------------------------------



13.7 CONSTRUCTION. Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

13.8 OTHER BENEFITS. No Award payment under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its subsidiaries nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

13.9 COSTS. The Company shall bear all expenses incurred in administering this
Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

13.10 NO RIGHT TO SAME BENEFITS. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

13.11 DEATH/DISABILITY. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require the agreement of the transferee to be bound by all of
the terms and conditions of this Plan.

13.12 SECTION 16(B) OF THE EXCHANGE ACT. All elections and transactions under
this Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
this Plan and the transaction of business hereunder.

13.13 SUCCESSOR AND ASSIGNS. This Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

13.14 SEVERABILITY OF PROVISIONS. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

13.15 HEADINGS AND CAPTIONS. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.

ARTICLE XIV
EFFECTIVE DATE OF PLAN

          This Plan became effective upon its adoption by the Board and was
approved by the stockholders of the Company in accordance with the requirements
of the Company’s Certificate of Incorporation and the laws of the State of
Delaware. The Plan is hereby amended and restated

19

--------------------------------------------------------------------------------



on September 23, 2008, which amendment and restatement is effective January 1,
2005; provided, however, that the restatement date for such provisions as were
amended prior to the date hereof and after January 1, 2005 shall become
effective as of the effective date of the pertinent amendment.

ARTICLE XV
TERM OF PLAN

          No Award shall be granted pursuant to this Plan on or after, July 18,
2011 (the tenth anniversary) of the date this Plan was adopted by the Board, but
Awards granted prior to such tenth anniversary may extend beyond that date.

20

--------------------------------------------------------------------------------



EXHIBIT A TO THE 2001 STOCK INCENTIVE PLAN

PERFORMANCE CRITERIA

          Performance Goals established for purposes of conditioning the grant
of an Award based on performance or the vesting of performance-based Awards
shall be based on one or more of the following performance criteria
(“Performance Criteria”): (i) the attainment of certain target levels of, or a
specified percentage increase in, revenues, income before income taxes and
extraordinary items, net income, earnings before income tax, earnings before
interest, taxes, depreciation and amortization or a combination of any or all of
the foregoing; (ii) the attainment of certain target levels of, or a percentage
increase in, after-tax or pre-tax profits including, without limitation, that
attributable to continuing and/or other operations; (iii) the attainment of
certain target levels of, or a specified increase in, operational cash flow;
(iv) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion of
the Company’s bank debt or other long-term or short-term public or private debt
or other similar financial obligations of the Company, which may be calculated
net of such cash balances and/or other offsets and adjustments as may be
established by the Committee; (v) the attainment of a specified percentage
increase in earnings per share or earnings per share from continuing operations;
(vi) the attainment of certain target levels of, or a specified increase in,
return on capital employed or return on invested capital; (vii) the attainment
of certain target levels of, or a percentage increase in, after-tax or pre-tax
return on stockholders’ equity; (viii) the attainment of certain target levels
of, or a specified increase in, economic value added targets based on a cash
flow return on investment formula; (ix) the attainment of certain target levels
in the fair market value of the shares of the Company’s Common Stock; and (x)
the growth in the value of an investment in the Company’s Common Stock assuming
the reinvestment of dividends. For purposes of item (i) above, “extraordinary
items” shall mean all items of gain, loss or expense for the fiscal year
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to a corporate transaction (including, without limitation, a
disposition or acquisition) or related to a change in accounting principle, all
as determined in accordance with standards established by Opinion No. 30 of the
Accounting Principles Board.

          In addition, such Performance Criteria may be based upon the
attainment of specified levels of Company (or subsidiary, division or other
operational unit of the Company) performance under one or more of the measures
described above relative to the performance of other corporations. To the extent
permitted under Code Section 162(m), but only to the extent permitted under Code
Section 162(m) (including, without limitation, compliance with any requirements
for stockholder approval), the Committee may: (i) designate additional business
criteria on which the Performance Criteria may be based or (ii) adjust, modify
or amend the aforementioned business criteria.

--------------------------------------------------------------------------------



AMENDMENT NO. 1 TO THE

SCHOLASTIC CORPORATION 2001 STOCK INCENTIVE PLAN

          WHEREAS, Scholastic Corporation (the “Company”) maintains the
Scholastic

Corporation 2001 Stock Incentive Plan (the “Plan”); and

          WHEREAS, pursuant to Article XI of the Plan, the Company reserved the
right, by action of its Board of Directors or its Human Resources and
Compensation Committee (the “Committee”), to amend the Plan from time to time;
and

          WHEREAS, the Committee desires to amend the Plan.

          NOW, THEREFORE, effective with respect to Stock Options granted on or
after July 21, 2009, the Plan is amended as follows:

Section 10.2(a)(ii) of the Plan is amended in its entirety with the following:

Termination by Reason of Retirement. In the event of a Participant’s Termination
of Employment or Termination of Consultancy on or after age 55 with at least ten
years of continuous employment, in accordance with the Company’s standard
retirement policies, all Stock Options held by such Participant shall become
fully exercisable on the date of the Participant’s Termination of Employment or
Termination of Consultancy, and may be exercised by the Participant at any time
within a period of three years from the date of such Termination of Employment
or Termination of Consultancy, but in no event beyond the expiration of the
stated terms of such Stock Options.

2. Except as otherwise provided herein, the Plan is ratified and confirmed and
shall continue in full force and effect.

--------------------------------------------------------------------------------